Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 15/686102 filed on 6/17/2021. 
Status of Claims
Claims 1-26 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections are issued. Rejections under 35 USC 101 are maintained. New rejections are issued under 35 USC 103. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 5-8 that the independent claims are not directed to an abstract idea but instead are directed toward technical improvements in creating a predictive model of facility reliability […]. Examiner respectfully disagrees. Examiner maintains the claims are more like than unlike an abstract idea by a preponderance of evidence (see MPEP § 706(I)) for all the reasons articulated in the 35 USC § 101 rejection that follows. Applicant’s claim preamble characterizes the abstract idea of the invention: “a system/method for creating a predictive model of facility reliability” [Claims 1, 13], otherwise termed a “predictive modeling apparatus” [Claim 17]. Notably, Examiner cites Applicant’s pre-amble because it illustrates the core focus of the invention; the court has found “no error . . . [in] citing to the preamble . . . in [a] review of whether the claims are directed to an abstract idea” for purposes of “distillation of [the] Two-Way Media Ltd. V. Comcast Cable Communs., 2017 U.S. App. LEXIS 21706, Pages 17-18, citing BASCOM and Electric Power Group (citations omitted)].With Applicant’s own characterization and its likeness to the hedging examples provided by the 2019 Revised Patent Subject Matter Eligibility Guidance, e.g., the “hedging” of Bilski, and without persuasive evidence to the contrary, Examiner maintains the claims are directed toward an abstract idea in the form of both a certain method of organizing human activity and fundamental mathematical concepts.
Applicant argues on p. 8 that the independent claims recite a technological solution to the technical problem in the prior art of accurately assessing system reliability and risk of failure of a building system comprised of building components, stating that the solution involves producing a system reliability index regardless of criticality of the components and applying the system reliability index as a performance objective to update the components of the system to reach a system reliability above a system reliability threshold. Examiner respectfully disagrees. Applicant’s claim creates a predictive model of the reliability of a facility to produce an index and applies the reliability index as an objective to update components and bring the reliability above a threshold. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
Applicant argues on p. 9 that claims 22, 24 and 25 recite features of practical application of a technological solution to solve problems. Examiner respectfully disagrees. As noted above, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
Applicant argues on p. 9 that the claims integrate the judicial exception into a practical application by providing an improvement to the technology 
Applicant argues on p. 10 that the independent claims are not well-understood, routine, or conventional under Step 2B. Examiner respectfully disagrees. The invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. The majority of the claims fail to recite a particular machine or particular transformation, but rather recite mere instructions to apply an instruction The additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are not persuasive.
Applicant argues on p. 1-5 that Cheng does not teach including noncritical components because Cheng discloses predictive maintenance for critical components. Examiner respectfully disagrees. Cheng at paragraph 5, “techniques may be implemented that allow accurate prediction of a need for maintenance activities with respect to associated production equipment” noting the predictive maintenance of all components for production equipment. Cheng, in the same paragraph, does go on to recite “Moreover, such predictions may be made with respect to equipment components that are determined to be critical for maintenance purposes.” However, this does not exclude noncritical components but 

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “… based on the aggregated liability index of the system” while it should recited “…based on the aggregated reliability .  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without amounting to significantly more than the abstract idea itself.  
Regarding Step 1, Claims 1-12, 21-22 are directed to a “system for creating a predictive model of facility reliability,” which falls under one of the four statutory categories, namely a machine. Claims 13-16, 23-25 are directed to a “method for a creating a predictive model of facility reliability,” which falls under one of the four statutory categories, namely a process. Claims 17-20, 26 are directed toward a “predictive modeling apparatus, comprised of: a processor . . . a data structure . . . [and] a processor,” which falls under one of the four statutory categories, namely a machine (here, “a ‘concrete thing, consisting of parts, or of certain devices and combination of devices’” per MPEP § 2106.03 Part (I), citing Digitech, 758 F.3d at 1349).
Regarding Step 2A, prong 1, Claims 1-26 are all directed toward an abstract idea of: “a system/method for creating a predictive model of facility reliability” [Claims 1, 13], otherwise termed a “predictive modeling apparatus” [Claim 17]. 
This abstract idea falls within those the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1 identified as “certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, and mitigating risk)” and “mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” [see 2019 PEG at 52]. Specifically, the claims recite risk-mitigating steps of “extract[ing] data” comprising “condition index values,” “reliability index values,” and “criticality values” held in relation Id., ¶001]. The means for executing the risk mitigation is principally mathematical, demonstrated by claimed elements of “probability” [Claim 2], a “performance threshold” [Claims 3, 4], “probability of system failure” [Claim 7], “criticality values mathematically represent[ing] the extent one entity which is mechanically dependent on another is affected” [Claim 8], “graphically represent[ing] system reliability using a Bayesian Network approach” [Claim 11] and displaying the same [Claim 14], recalculating the system reliability [Claim 15], and “aggregating” calculated values in the “Reliability Database” [Claim 16]. These claimed elements and steps of mathematical risk mitigation parallel other, patent ineligible steps like “hedging . . . reduced to a mathematical formula” [2019 PEG at 52, footnote 12, citing Bilski v. Kappos, 561 U.S. 593, 611 (2010)] and “hedging” itself [2019 PEG at 52, footnote 13, also citing the Bilski decision].2 
Regarding Step 2A, prong 2, in order to achieve patent-eligibility, the claims must recite “additional elements” that “individually and in combination” “integrate the [judicial] exception into a practical application” [2019 IEG, 54-55]. However, this judicial exception is not integrated into a practical application because the claims fail these requirements. The majority of the claimed steps and elements are directed toward the abstract idea, or “creating a predictive model of facility reliability” itself rather than i.e., specific criticality, reliability, conditional, and relational values like “selecting information, based on types of information and availability of information in a [facility] environment, for collection, analysis and display [see MPEP § 2106.05(g), citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)].  
What remains are the additional elements, which are four specific, but non-particular databases: a “Condition Database,” “Reliability Database,” “Criticality Database,” and “Relationship Database” all subject to data extraction by a “Predictive Model Processors” [Claims 1, 13] used by a ,”system” and “method” [Claims 1, 13] all of which are “additional elements.” Claims 17 refers to this collection of databases as a “data structure.” However, these elements are used merely to implement the method rather than serve an integral purpose within the method; these components do not ‘play a significant part in permitting the claimed method to be performed,” and “rather, . . . function solely as an obvious mechanism for permitting a solution to be achieved more quickly” than, e.g., consulting reference books or inspection records of interrelated condition, criticality, and reliability values [see MPEP § 2106.05(b) Part (II), citing CyberSource v. Retail Decisions, 654 F.3d 1366, 1370 (Fed. Cir. 2011)]. More accurately, the claims invoke the four databases and processor as computing merely as a tool to perform the existing process, or “method for . . . creating a predictive model of facility reliability” [Claim 13], like “a commonplace business method or mathematical algorithm being applied on a general purpose computer” [MPEP § 2106.05(f), citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l (citation omitted)]. This differs from other patent-Diamond v. Diehr] or improvements to other technology and technical fields [see MPEP § 2106.05(a) Part II, where the Alice decision analogous to the claimed steps and referenced earlier is likewise indicative of steps insufficient to show an improvement to technology].
By the preponderance of this evidence [see MPEP § 706(I)], the additional elements in the claims fail to integrate the abstract idea into a practical application.
Regarding Step 2B, the claims must recite additional elements amounting to significantly more than the judicial exception of “a system/method for creating a predictive model of facility reliability” [Claims 1, 13]. However, Examiner’s exhaustive search for such an “inventive concept” [see 2014 IEG, 74624(B)] reveals Claims 1-26 fail to recite elements that surmount abstraction. 
First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the majority of the claims fail to recite a particular machine or particular transformation, but rather recite mere instructions to apply an instruction [see the former analysis, citing MPEP §§ 2106.05 (a), (c), (f), and (g)]. By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
Second, the invention lacks improvements to the functioning of the computer itself [see Alice at 2359 and 2019 IEG at 55] and fails to claims a particular machine or manufacture that is integral to the claim [2019 IEG at 55]. The above computing infrastructure and steps exemplifies the generic nature of a “’data processing system' with a ‘communications controller’ and ‘data storage unit’” common to “nearly every computer . . .  capable of performing . . . basic calculation, storage, and transmission functions” [Alice, at 2360]. Claimed broadly, such components differ from Enfish, LLC v. Microsoft Corp. 822 F.3d 1327, 1335]. Rather, the claims recite a level of general computing that is well-understood, routine, and conventional [“WRC”] as supported by the Specification:
[1] “As used herein, the term "computer architecture" means an integrated set of processing components which define the specialized functionality of a computer apparatus or network. Computer architecture may refer hardware components, servers, data structures, class and object definitions, virtualized components and/or components stored in memory which are non-modifiable at run time to emulate physical hardware components and combinations thereof” [¶025[;
[2] “As used herein, the term "data structure" is any data in any format which can be stored in computer and which may include non-modifiable attributes and values once created” [¶028];
[3] “As used herein, the term "processor" means hardware or software having processing capability which may be bound to non-modifiable values and functions” [¶034];
[4] “the graphical model output may be rendered to a display device 30 for presentment to a user 20 by way of any known graphical user interface techniques” [¶073]
[see “Memorandum- Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.”, issued April 19, 2018, available at<https://www.uspto.gov/sites/default/files/
documents/memo-berkheimer-20180419.PDF>, citing Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), hereinafter “Berkheimer Memo”, citing support from Page 3, item 1]. As summarily disclosed above, the computing infrastructure claimed operates in a well-understood, routine, and conventional fashion.
Other cases provide additional explanation. Applicant’s claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps of “electronic recordkeeping” [MPEP § 2106.05(d), citing Alice and Ultramercial (citations omitted)], “storing and retrieving information in memory” [Id., citing Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted)] and “performing repetitive calculations [Id., citing Flook, et al. (citations omitted)] by at least: “extract[ing] data from said [four] database[s] to create a predictive mode of the reliability of a facility” [Claim 1] where selection functions upon mathematical thresholds [Claims 3-4], “a Bayesian Network approach” [Claim 11], and “calculat[ing] a system failure probability” [Claim 12]. Specifically, Claim 15 described “calculating an adjusted system reliability,” or performing repetitive calculations in this manner. 
Conclusively, Applicant’s invention is patent-ineligible. Although centrally directed toward the statutory categories of a method and machine, when viewed both individually and as a whole, the Claims 1-26 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C.  103 as being unpatentable over U.S. Patent Application Publication 2016/0092808 by Yu Cheng, et al. (hereinafter, “Cheng”) in view of Marrano et al, US Publication No. 2007/0239368 A1, hereinafter Marrano.
	Regarding Claim 1, Cheng teaches a system for creating a predictive model of facility reliability for a building facility comprised of a plurality of building components, comprised of the system comprising: [¶0001: “This description relates to component maintenance in production facilities”;
¶¶0002-3: “Production activities for physical goods that are manufactured or otherwise produced for sale are typically subject to constraints regarding, for example, timeliness, efficiency, reliability, safety, or volume. For example, a manufacturing facility may be required to produce a certain type of item for sale within a certain time limit of orders being received, while meeting a monthly production quota and minimizing an amount of downtime experienced by the production system . . . [by] maximiz[ing] efficient use of available production equipment, while minimizing associated costs and downtime. For example, production equipment is typically subject, over time, to malfunction, breakage, and/or degraded performance due to general wear and tear. Consequently, repair, replacement, and/or other maintenance are required for continued fulfillment of 
	¶0005: “techniques may be implemented that allow accurate prediction of a need for maintenance activities with respect to associated production equipment”;
	Fig. 2, item 245 depicting a predictive model as explained by ¶¶0074-75: “	In the example of FIG. 2, and corresponding to the examples of FIGS. 8-10, a network structure 245 may be implemented and utilized in conjunction with the Bayesian network algorithm 244. Specifically, as described in detail below, a network structure reflecting dependencies between critical components, as determined in the context of the operational stages 202, 204, 206, may be represented graphically. Then, conditional probabilities characterizing a type or extent of likelihood of a particular component failure may be characterized by itself, and in conjunction with probabilities of failures of preceding components within the causal chain determined by the causality analyzer 130. [0075] In this way, a likelihood of a particular type and extent of total production losses associated with a specific maintenance policy under consideration may be estimated. Then, such resulting potential maintenance policies may be explored or considered by the maintenance policy generator 134, using manual or automated techniques, as described herein” (disclosing a predictive model in terms of the network structure 245 linking the likelihood of production facility reliability in conforming to its production goals with respect to maintenance policies keeping production components operable);
	See also ¶0072, where an automated technique used for generating a maintenance policy is the ARIMA (Auto Regressive Integrating Moving Average) model: 
	a Condition Database which stores and associates condition . . . values with component-types for the plurality of components of the facility regardless of criticality of the components; [Fig. 1, item 118: “Condition data repository”;
	Fig. 3B: illustrating condition indices;
	¶0030: “As referenced above, maintenance data collected by the maintenance data collector 112 may also include condition data collected by one or more condition sensors 116 and stored within the condition data repository 118. In this regard, such condition data may be understood to include virtually any data collected by an appropriate, corresponding type of sensor, which characterizes relevant conditions within the production facility, or associated with the production facility, that may potentially affect operations of the components 104-110”;
	Examples of condition data provided in ¶0032 in relation to performance of components in a production facility];
	a Reliability Database which stores and associates reliability  . . . values with component-types for the plurality of components of the building facility regardless of criticality of the components; [Fig. 1, item 114: “Event data repository”; described in ¶¶0028-29: “In the example terminology of FIG. 1, maintenance event data stored within the event data repository 114 may include data collected by the maintenance data collector 112 in conjunction with a specific maintenance event. Such event data may be generated and collected automatically, and/or may be received by way of manual input, e.g., from an administrator of the production facility, or from repair personnel, or any generate report data in the event of a failure or other malfunction. Similarly, repair equipment used to repair a particular component may be configured to transmit repair activities undertaken. In other examples, repair personnel may be provided with appropriate hardware/software (e.g., by way of a graphical user interface of a repair device or computer associated therewith), so as to thereby provide the maintenance event data in a convenient, consistent manner. Additional details regarding example event data and event data formatting, including an example data schema for the event data repository 114, are provided below, e.g., with respect to FIG. 3A” (teaching reliability in terms of disclosing the “risk of failure of a component” and “reliability” of its performance in view of maintenance and repair activities, per explicit definition in the Specification at d “reliability” of its performance in view of maintenance and repair activities, per explicit definition in the Specification at 036)];
	a Criticality Database which stores and associates criticality values with component-types for the plurality of components of the facility regardless of criticality of the components: [Fig. 1, item 120: “Critical Component Identifier”;
	¶0036: “the critical component identifier 120 is illustrated as including a score calculator 122. The score calculator 122 may be configured to calculate a criticality score for each of the components 104-110. In the example of FIG. 1, and as described in more detail below with respect to FIG. 6, the score calculator 122 may be configured to calculate an aggregated criticality score for each component, where the aggregated 
	With the downtime, safety, and environment calculators used for critical component identification explained in ¶¶0037-39;
	Where the criticality calculations require pulling data from a database per Fig. 5, item 512: “Database”, with item 504, or “Critical Component Identification” comprising steps 514-518 conducted using information stored in a database described further in ¶0083];
	a Relationship Database which stores relationship values for the plurality of components of the facility regardless of criticality of the components; [Fig. 1, items 130 and 132: “Causality Analyzer” using a “Causality Analysis Function Library”;
	¶0042: “Further in FIG. 1, a causality analyzer 130 may be configured to determine causal connections between maintenance events and other operational characteristics of the various components 104-110”;
	¶0048: “Thus, in practice, a causality analysis function library 132 may be constructed and utilized to quantify and characterize such causal connections, and to predict an efficacy of a potential maintenance policy. More specifically, and as described in detail below, the causality analysis function library 132 may be utilized to store available algorithms or other functions for characterizing a type or extent of causality that exists between two or more components”]
	and a Predictive Model Processor which extracts data from said Condition Database, said Reliability Database, said Criticality Database and said Relationship Database [Fig. 1, item 138: “At least one processor” and item 140: a “computer-
	hardware structure further described in ¶¶0053-54; 
	Abstract: “A maintenance data collector may be used to collect maintenance data characterizing maintenance events associated with maintaining operations of a plurality of components, and a critical component identifier may be used to identify, from the plurality of components and based on the maintenance data, critical components that contribute disproportionately to production losses caused by the maintenance events. A causality analyzer may then determine causal connections between the maintenance events, based on operational dependencies between pairs of the plurality of components . . . [to] generate a maintenance policy” by a “maintenance policy generator” (data extraction discloses in terms of collecting maintenance data to perform critical component identification and causality analysis to ultimately generate a maintenance policy);
	See Fig. 2, where items 226 (“Maintenance data”), 236 (“Critical scoring”), and 238 (“Causality Analysis”) are all processed by the executing computer system (Fig. 1, item 136) to serve as inputs to the network structure, item 245, described in ¶0074];
	to create a predictive model of the reliability of a facility [[¶0001: “This description relates to component maintenance in production facilities”;
¶¶0002-3: “Production activities for physical goods that are manufactured or otherwise produced for sale are typically subject to constraints regarding, for example, timeliness, efficiency, reliability, safety, or volume. For example, a manufacturing facility may be required to produce a certain type of item for sale within a certain time limit of orders being received, while meeting a monthly production quota and minimizing an amount of 
	¶0005: “techniques may be implemented that allow accurate prediction of a need for maintenance activities with respect to associated production equipment”;
	Fig. 2, item 245 depicting a predictive model as explained by ¶¶0074-75: “	In the example of FIG. 2, and corresponding to the examples of FIGS. 8-10, a network structure 245 may be implemented and utilized in conjunction with the Bayesian network algorithm 244. Specifically, as described in detail below, a network structure reflecting dependencies between critical components, as determined in the context of the operational stages 202, 204, 206, may be represented graphically. Then, conditional probabilities characterizing a type or extent of likelihood of a particular component failure may be characterized by itself, and in conjunction with probabilities of failures of preceding components within the causal chain determined by the causality analyzer 130. [0075] In this way, a likelihood of a particular type and extent of total production losses associated with a specific maintenance policy under consideration may be estimated. Then, such resulting potential maintenance policies may be explored or considered by the maintenance policy generator 134, using manual or automated techniques, as described herein” (disclosing a predictive model in terms of the network 
	See also ¶0072, where an automated technique used for generating a maintenance policy is the ARIMA (Auto Regressive Integrating Moving Average) model: “by sitting an ARIMA model to time series data, future points in the series may be predicted”];
	reflecting mechanical dependencies to produce a system reliability index based on the plurality of components of the building facility regardless of criticality of the components, and …[Abstract: “A causality analyzer may then determine causal connections between the maintenance events, based on operational dependencies between pairs of the plurality of components, and a maintenance policy generator may generate a maintenance policy governing future maintenance events for the plurality of components, based on the identified critical components and the causal connections” (operational dependencies teaching mechanical dependencies)]
	Cheng does not explicitly teach condition index values, reliability index values, or apply the system reliability index as a performance objective to update the components of the facility to reach a system reliability above a system reliability threshold. 
	However, Cheng teaches criticality index values calculated using condition . . . values and reliability . . . values [Fig. 6, step 602: “Collect maintenance data” includes condition and reliability values, i.e., “Condition Data” and “Event Data” per Fig. 2, items 
	Fig. 6, items 606, 608, 610 and ¶0095: “Finally in FIG. 6, a weighted aggregation of normalized values for the downtime index, the safety index, and the environmental index may be calculated, to thereby obtain a total component score for each component or type of component (612). For example, for a particular component "A," which, again, may represent a single component or a group or category of components, may be represented by equation 1”].
Accordingly, it would have been mathematically obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to calculate three, separately classified indices after ingesting raw component condition and event data in order to calculate an increasingly accurate and final, weighted aggregation of a “downtime index, safety index, and environmental index to get [a] total component score” [Fig. 6, item 612] per “each component or type of component” to better assess the “relative proportion” of each component or group of components to “failure” [¶0094], and therefore assess the  impact of a component or group of components upon the overall reliability of a production facility [¶0002] in real time using raw data. See MPEP § 2141(III)(G). 
However, Marrano teaches apply the system reliability … as a performance objective to update the components of the facility to reach a system reliability above a system reliability threshold ([0098]-[0102] “select embodiments of the present invention contribute objective measurable standards for facility management by: quantitatively assessing current condition of an item, such as a component-section, based on past  quantifying needs for future enhancements, if any, to meet a threshold or standard.”
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to update the components of the facility to reach a reliability above a threshold to improve asset management by providing a tool for prediction via mathematical relationships (Marrano [0030]). See MPEP § 2141(III)(G). 
Claims 13 and 17 recite the same material elements as Claim 1, and are likewise taught by Cheng with respect to the same teachings and obviousness cited in response to Claim 1.
	Regarding Claim 2, Cheng teaches the system of claim 1 wherein each of said mechanical dependencies are relationships whereby the failure of one entity results in a higher probability that another will fail [¶0047: “More generally, as described below with respect to FIGS. 7-10, the causality analyzer 130 is configured to calculate a probability of failure of the component 108, given a failure of the component 106. Even more generally, the causality analyzer 130 may quantify probability of failure of the component 108, in consideration of a number of preceding factors, including components which precede the component 106 (not shown in FIG. 1), or in the presence of various operational conditions (e.g., bad weather, or other conditions sensed by the condition sensor 116)”;
	¶0049: “in the examples of FIGS. 7-10, a Bayesian network may be utilized to construct and characterize conditional probability tables as a means of describing causal connections between components. However, as referenced below with respect 
	¶0074: “Then, conditional probabilities characterizing a type or extent of likelihood of a particular component failure may be characterized by itself, and in conjunction with probabilities of failures of preceding components within the causal chain determined by the causality analyzer 130”;
	¶0100: “For example, with respect to FIG. 1, it may be determined that a conditional probability failure of the component 108, when considering an actual failure of the component 106 may be only 10%, while a conditional probability of failure of the component 110 in the event of a failure of the component 106 may be much higher, e.g., 90%”].
	Regarding Claim 3, Cheng teaches the system of claim 1 which further includes stored values reflecting a performance threshold [¶0007: “[steps] include collecting maintenance data characterizing maintenance events associated with maintaining operations of a plurality of components, and generating a criticality score for each of the plurality of components, based on a comparison of each criticality score to a threshold, wherein each criticality score is calculated as an aggregation of factors related to production losses caused by the maintenance events” (teaching performance in terms of poor performance, or production losses);
	See also Fig. 7, item 710: “Acceptable production loss?” with conditional yes/no 
¶0104: “As already described, and as may be observed from the examples of FIGS. 7, operations 706-712 thus represent an iterative process for exploring a total solution space of possible maintenance policies” (iterative process exploring policies using the computing infrastructure of Fig. 1 teaches stored values (e.g., stored policies with values))].
	Regarding Claim 4, Cheng teaches the system of claim 3 wherein said performance threshold is selected from a group consisting of a condition index value threshold, a reliability index value threshold, a system failure threshold and a system reliability threshold [Fig. 7, item 710: “Acceptable production loss?” where production losses a system reliability threshold given the ability to make production goals speaks to the reliability of the performance of the system as a whole; production losses teaching a lack of reliability;
	¶0091: “component downtime may be normalized between values of 0 and 1, including finding a proportion of component downtime to total downtime, to thereby obtain a downtime index (606). In other words, as referenced above, within a total downtime calculated for components 104-110, a proportion of downtime experience by, for example, the component 104, relative to the total downtime, may be computed” (production component downtime index teaching a condition index, where the proportion of the downtime of a component contributing to that downtime (i.e., failure) teaches a threshold relating to a condition index);
	¶0094: “Similarly, a safety index may be calculated by finding a proportion of accidents for a given component or type of component, relative to a total number of i.e., a reliability index value threshold as a risk to safety indicates reliability of a component);
	¶0039: “Also within the score calculator 122, an environment calculator 128 may be configured to utilize available maintenance data to quantify or otherwise characterize environmental impact factors associated with failures of the components 104-110. As described above with respect to the calculators 124, 126, the environment calculator 128 may determine a relative or proportional occurrence or impact of environmental incidents associated with a particular component or type of component, as compared to overall types or quantities of environmental incidents experienced by the production facility as a whole, or by defined subsets thereof, within a given time period” (proportional impact of environment on components and the facility as a whole, associated with failures, teaching values reflecting a system failure threshold)].
	Regarding Claim 5, Cheng teaches the system of claim 1 wherein said Condition Database is comprised of component-types associated with condition . . . (Cl) values, wherein said Cl value is a value which reflects condition deterioration of said component-type at an identified time interval component-type [¶0032: “By way of non-limiting example, such condition data may thus include temperature or pressure readings, weight or volume measurements, characterizations of ambient light, noise, or vibration, a presence or absence of a particular chemical or other substance, or virtually any other measurable or quantifiable condition that may exist within or around the production facility in question. Further, in some cases, the condition data may relate directly to specific ones of the components 104-110, or operations thereof. For example, operation in a given time period, a reliability of component operations or virtually any other metric that may potentially be related to characterizing a current or future need for maintenance activity” (characterizations above teaching sensor-based collection of condition information and degradation therefore in terms of changing speed and reliability of components or number of operational components considering a given time period);
	For explicit calculation of deterioration, see also ¶0038: “Somewhat similarly, a safety calculator 126 may be configured to compute a safety component of the overall criticality score. For example, the safety calculator 126 may access the event data repository 114 and/or the condition data repository 118, in order to determine a number or type of accident that may have occurred in conjunction with a failure of any one of the components 104-110, or some other safety metric. Again, a relative or proportional contribution of any one such component, or type of component, may be calculated”;
	See also ¶0117: “in practice, a binary representation for production loss may be insufficient. For example, continuous intervals may be used to replace true and false in the probability tables” (where time intervals are introduces into subsequent calculations derived from condition data)].
	Cheng does not explicitly teach condition index values, but it would have been mathematically obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to leave the condition data in raw form for subsequent 
	Regarding Claim 6, Cheng teaches the system of claim 1 wherein said Reliability Database is comprised of component-types associated with reliability . . . (RI) values, wherein said RI is a value which represents a probability said component-types will have a condition index value above a performance threshold [see Fig. 1, item 114: “Event data repository” as discussed in Claim 1 teaching reliability data as even data;
	¶0100: “Once the network structure has been determined, probability tables may be calculated from available maintenance data (704), as illustrated and described below with respect to FIG. 9. For example, with respect to FIG. 1, it may be determined that a conditional probability failure of the component 108, when considering an actual failure of the component 106 may be only 10%, while a conditional probability of failure of the component 110 in the event of a failure of the component 106 may be much higher, e.g., 90%. Again, it may be appreciated that such conditional probabilities may be determined through analysis of available maintenance data, as described above, perhaps in conjunction with modification made by the user of the system 100” (probability of event of component failure teaching a probability of performance, where the threshold is to fail or not fail, with respect to components as reported in event data and reflecting that component’s reliability)].
	Cheng does not explicitly teach reliability index values, but it would have been mathematically obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to leave the reliability data in raw form for subsequent conversion to index values at a different stage of calculation for the same reasons here 
	Regarding Claim 7, Cheng teaches the system of claim 1 wherein said Criticality Database is comprised of component-types associated with criticality values for the plurality of components of the building facility regardless of component operational dependencies and criticality of the components, wherein said criticality values reflect the probability of system failure if a component-type were to fail [Fig. 2, explained by ¶0074: “In the example of FIG. 2, and corresponding to the examples of FIGS. 8-10, a network structure 245 may be implemented and utilized in conjunction with the Bayesian network algorithm 244. Specifically, as described in detail below, a network structure reflecting dependencies between critical components, as determined in the context of the operational stages 202, 204, 206, may be represented graphically. Then, conditional probabilities characterizing a type or extent of likelihood of a particular component failure may be characterized by itself, and in conjunction with probabilities of failures of preceding components within the causal chain determined by the causality analyzer 130”;
	See also ¶0101: “Thus, it may be appreciated that operations 702, 704 may be conducted by the causality analyzer 130, and may be dependent upon receipt of output of the maintenance data from the maintenance data collector 112, along with critical component scores received from the critical component identifier 120. For example, in determining the network structure in operation 702, the causality analyzer 130 may utilize only critical components identified by the critical component identifier 120. In other example implementations, the network structure may include all available and included components, but may perform analysis with respect to identified critical 
	Regarding Claim 8, Cheng teaches the system of claim 7 wherein said criticality values mathematically represent the extent one entity which is mechanically dependent on another is affected [see ¶¶0074 and 0101 mapped to Claim 7, where a Bayesian network algorithms is used to represent the causal relationship between component failures;
	See also ¶0097: “FIG. 7 is a flowchart 700 illustrating more detailed example operations with respect to the causality analyzer 130 and the maintenance policy generator 134 of FIG. 1, as also described with respect to causality analysis 206 of FIG. 2 and causality analysis 506 of FIG. 5. In the example of FIG. 7, examples are provided in the context of using the Bayesian network algorithm 244 of the causality analysis function library 238 of FIG. 2. As referenced above, such a Bayesian network algorithm is constructed through the use of conditional probabilities. That is, such conditional probabilities indicate a probability of a second condition, dependent upon occurrence of a preceding, first condition (or group of preceding conditions). For example, notationally, such a conditional probability may be represented as P(component A=failure|component B=failure), which is an expression indicating that a probability that component A fails, given the condition that component B has failed. As just referenced, such an expression may represent more complex conditional probabilities, such as P(component=failure|component B=failure, air pressure=high), in which a probability of failure of the component A is expressed as a function of an occurrence of two 
	Regarding Claim 9, Cheng teaches the system of claim 1 wherein said Relationship Database includes data values which associate one component-type with another component-type for the plurality of components of the building facility regardless of component operational dependencies and criticality of the components [see ¶0097 mapped response to Claim 8, where probabilities of component failure relate, e.g., component A to component B)].
	Regarding Claim 10, Cheng teaches the system of claim 1 wherein said Relationship Database includes data values which associate one system-type with another system type, one component-type with another component-type and one component-type with a system-type for the plurality of components of the building facility regardless of component operational dependencies and criticality of the components [Fig. 9, explained in part by ¶0115: “Then, probabilities of production loss, associated with the node 810, may be represented by the table 910. As illustrated therein, and as just described, conditional probabilities for such production loss may be calculated as accumulated probabilities of each branch of parent nodes. That is, for example, in table 910, the first row can be understood as follows: given that MF=T, FFF=T and BF=T, the probability of production loss (PL)=True is 0.4 and the probability of PL=False is 0.6. In other words, if all of the monitoring filter, fuel filter and battery have experienced failure, the probability of production loss is 40%. Similar comments apply to table 916” (where single components are reflected as parent-child relationships, a series of which create a system in terms of a branch, and all branches related to the production system overall, 
	Regarding Claim 11, Cheng teaches the system of claim 1 wherein said Predictive Model Processor is configured with processing components to graphically represent system reliability using a Bayesian Network approach for the plurality of components of the building facility regardless of component operational dependencies and criticality of the components [see ¶0049: “For example, in the examples of FIGS. 7-10, a Bayesian network may be utilized to construct and characterize conditional probability tables as a means of describing causal connections between components. However, as referenced below with respect to FIG. 2, other functions may be used, such as, for example, various known machine learning algorithms, neural networks, or any other suitable function capable of analyzing historical maintenance data for purposes of enabling predictions of future causal connections between failures of dependent components”;
	Fig. 8 and ¶0106: “FIG. 8 is a graph 800 of a network structure constructed in accordance with operation 702 of FIG. 7. That is, the graph 800 illustrates a Bayesian network structure constructed with respect to potential production losses in a gas production line. In FIG. 8, the non-limiting example of a gas production line is selection to provide an example of an industry with intense demand for operational continuity. For example, downtime of a large oil and gas plant may result in over $1M of production losses per hour. Moreover, such an oil production line provides an example in which safety and environmental concerns are relevant”].
	Regarding Claim 12, Cheng teaches the system of claim 1 wherein said Predictive Model Processor is configured to receive as input the condition . . . value and reliability . . . value for one of said component-types and calculates a system failure probability if one of said component-types were to fail, for the plurality of components of the building facility regardless of component operational dependencies and criticality of the components [see Fig. 9, explained in part by ¶0115: “Then, probabilities of production loss, associated with the node 810, may be represented by the table 910. As illustrated therein, and as just described, conditional probabilities for such production loss may be calculated as accumulated probabilities of each branch of parent nodes. That is, for example, in table 910, the first row can be understood as follows: given that MF=T, FFF=T and BF=T, the probability of production loss (PL)=True is 0.4 and the probability of PL=False is 0.6. In other words, if all of the monitoring filter, fuel filter and battery have experienced failure, the probability of production loss is 40%. Similar comments apply to table 916” (where single components are reflected as parent-child relationships, a series of which create a system in terms of a branch, and all branches related to the production system overall, thereby relating all of components to each other and systems)].
	Cheng does not explicitly teach condition index values, nor reliability index values, but it would have been mathematically obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to leave the condition and reliability data in raw form for subsequent conversion to index values at a different stage of calculation for the same reasons here as provided in the response to Claim 1.
	Regarding Claim 14, Cheng teaches the method of claim 13 which further includes the step of populating a data structure from which a Bayesian Network diagram may be displayed [Figs. 2, 7-10;
	¶0049: “In general, maintenance data from the repositories 114, 118 may be examined by the causality analyzer 130, and one or more functions from the causality analysis function library 132 may be utilized to analyze such historical maintenance data and thereby derive and characterize causal connections between components. For example, in the examples of FIGS. 7-10, a Bayesian network may be utilized to construct and characterize conditional probability tables as a means of describing causal connections between components”;
	¶0097: “In the example of FIG. 7, examples are provided in the context of using the Bayesian network algorithm 244 of the causality analysis function library 238 of FIG. 2” (a function library teaching a data structure)].
	Regarding Claim 15, Cheng teaches the method of claim 13 which further includes the step of calculating an adjusted system reliability based on the one or more relationships between said plurality of component-types and one or more system types, wherein the adjusted system reliability is applied … [¶0104: “operations 706-712 thus represent an iterative process for exploring a total solution space of possible maintenance policies”;
	¶0105: “the iterative operations 706-712 may be executed in an automated fashion, so as to explore the solution space of possible maintenance policies in an efficient and thorough manner. For example, a genetic algorithm, a greedy algorithm, or other known technique exploring large solution spaces may be utilized” (iterating calculation to find the optimal solution of a maintenance policy, or the endstate of the above workflow for component causality analysis to determine production facility 
	Cheng does not explicitly teach to update the components of the system to reach the system reliability above the system reliability threshold.
However, Marrano teaches to update the components of the system to reach the system reliability above the system reliability threshold ([0098]-[0102] “select embodiments of the present invention contribute objective measurable standards for facility management by: quantitatively assessing current condition of an item, such as a component-section, based on past inspection data, industry standards, historical use date, and the like … quantifying needs for future enhancements, if any, to meet a threshold or standard.”
The rationales to modify/combine the teachings of Cheng with/and the teachings of Marrano are presented in the examining of claim 13 and incorporated herein.
	Regarding Claim 16, Cheng teaches the method of claim 13 which further includes the step of aggregating the component level Reliability Database to generate a system reliability, … [see ¶¶0104-0105 for adjustments;
	Fig. 6, step 612: “Calculated weighted aggregation of downtime index, safety index, and environmental index to get total component score”;
	¶0095: “Finally in FIG. 6, a weighted aggregation of normalized values for the downtime index, the safety index, and the environmental index may be calculated, to thereby obtain a total component score for each component or type of component (612). For example, for a particular component "A," which, again, may represent a single component or a group or category of components”;
	See also Fig. 9 and ¶0117: “Moreover, various techniques may be used to 
	Cheng does not explicitly teach wherein the system reliability is used as a performance objective to update the components of the system to reach the system reliability above the system reliability threshold.
However, Marrano teaches wherein the system reliability is used as a performance objective to update the components of the system to reach the system reliability above the system reliability threshold ([0098]-[0102] “select embodiments of the present invention contribute objective measurable standards for facility management by: quantitatively assessing current condition of an item, such as a component-section, based on past inspection data, industry standards, historical use date, and the like … quantifying needs for future enhancements, if any, to meet a threshold or standard.”
The rationales to modify/combine the teachings of Cheng with/and the teachings of Marrano are presented in the examining of claim 13 and incorporated herein.
	Regarding Claim 18, Cheng teaches the predictive modeling apparatus of claim 17 wherein the processor is configured to use the graphical model to perform at least one of … [see Fig. 8].
	Cheng does not explicitly teach allocating, managing, or prioritizing work activities and resources to improve condition and reliability of the-plurality of component types based on the aggregated liability index of the system.
However, Marrano teaches allocating, managing, or prioritizing work activities and resources to improve condition and reliability of the-plurality of component types based on the aggregated liability index of the system ([0098]-[0102] “select embodiments of the present invention contribute objective measurable standards for facility management by: quantitatively assessing current condition of an item, such as a component-section, based on past inspection data, industry standards, historical use date, and the like … quantifying needs for future enhancements, if any, to meet a threshold or standard.”
The rationales to modify/combine the teachings of Cheng with/and the teachings of Marrano are presented in the examining of claim 13 and incorporated herein.
Claims 22 and 24 recite the same material elements as Claim 18, and are likewise taught by Cheng in view of Marrano with respect to the same teachings and obviousness cited in response to Claim 18.
	Regarding Claim 19, Cheng teaches the predictive modeling apparatus of claim 17 wherein the graphical model is based on a Bayesian Network approach [see response to Claim 11, specifically Figs. 7-10 and ¶¶0049, 0106].
	Regarding Claim 20, Cheng teaches the predictive modeling apparatus of claim 17 wherein the graphical model represents a system failure probability if one of said plurality of component-types were to fail [Fig. 9, where component failures are 
	¶0025: “performance degradations and failures may result in production delays within the production facility, resulting in lost profits and decreased customer satisfaction”;
	See ¶0115: “Then, probabilities of production loss, associated with the node 810, may be represented by the table 910. As illustrated therein, and as just described, conditional probabilities for such production loss may be calculated as accumulated probabilities of each branch of parent nodes. That is, for example, in table 910, the first row can be understood as follows: given that MF=T, FFF=T and BF=T, the probability of production loss (PL)=True is 0.4 and the probability of PL=False is 0.6. In other words, if all of the monitoring filter, fuel filter and battery have experienced failure, the probability of production loss is 40%. Similar comments apply to table 916”].
	Regarding Claim 21, Cheng teaches the system of claim 1, wherein: the Condition Database stores and associates condition … values with component-types for the plurality of components of the facility regardless of component operational dependencies among the components and criticality of the components; [Fig. 1, item 118: “Condition data repository”;
	Fig. 3B: illustrating condition indices;
	¶0030: “As referenced above, maintenance data collected by the maintenance data collector 112 may also include condition data collected by one or more condition sensors 116 and stored within the condition data repository 118. In this regard, such condition data may be understood to include virtually any data collected by an 
	Examples of condition data provided in ¶0032 in relation to performance of components in a production facility];
	the Reliability Database stores and associates reliability … values with component-types for the plurality of components of the building facility regardless of component operational dependencies and criticality of the components; [Fig. 1, item 114: “Event data repository”; described in ¶¶0028-29: “In the example terminology of FIG. 1, maintenance event data stored within the event data repository 114 may include data collected by the maintenance data collector 112 in conjunction with a specific maintenance event. Such event data may be generated and collected automatically, and/or may be received by way of manual input, e.g., from an administrator of the production facility, or from repair personnel, or any appropriate employee of the production facility. [0029] For example, in some implementations, various ones of the components 104-110 may include, or be associated with, software that is designed to automatically generate report data in the event of a failure or other malfunction. Similarly, repair equipment used to repair a particular component may be configured to transmit repair activities undertaken. In other examples, repair personnel may be provided with appropriate hardware/software (e.g., by way of a graphical user interface of a repair device or computer associated therewith), so as to thereby provide the maintenance event data in a convenient, consistent manner. Additional details regarding example event data and event data formatting, including an example data 
	the Criticality Database stores and associates criticality values with component- types for the plurality of components of the facility regardless of component operational dependencies and criticality of the components; [Fig. 1, item 120: “Critical Component Identifier”;
	¶0036: “the critical component identifier 120 is illustrated as including a score calculator 122. The score calculator 122 may be configured to calculate a criticality score for each of the components 104-110. In the example of FIG. 1, and as described in more detail below with respect to FIG. 6, the score calculator 122 may be configured to calculate an aggregated criticality score for each component, where the aggregated criticality score represents a weighted combination of several score factors”;
	With the downtime, safety, and environment calculators used for critical component identification explained in ¶¶0037-39;
	Where the criticality calculations require pulling data from a database per Fig. 5, item 512: “Database”, with item 504, or “Critical Component Identification” comprising steps 514-518 conducted using information stored in a database described further in ¶0083];
	the Relationship Database stores relationship values for the plurality of components of the facility regardless of component operational dependencies and criticality of the components; [Fig. 1, items 130 and 132: “Causality Analyzer” using a “Causality Analysis Function Library”;
	¶0042: “Further in FIG. 1, a causality analyzer 130 may be configured to determine causal connections between maintenance events and other operational characteristics of the various components 104-110”;
	¶0048: “Thus, in practice, a causality analysis function library 132 may be constructed and utilized to quantify and characterize such causal connections, and to predict an efficacy of a potential maintenance policy. More specifically, and as described in detail below, the causality analysis function library 132 may be utilized to store available algorithms or other functions for characterizing a type or extent of causality that exists between two or more components”]
	and the Predictive Model Processor is configured to extract data from said Condition Database, said Reliability Database, said Criticality Database, and said Relationship Database   [Fig. 1, item 138: “At least one processor” and item 140: a “computer-readable storage medium” working on item 136: “at least one computer”; 
	hardware structure further described in ¶¶0053-54; 
	Abstract: “A maintenance data collector may be used to collect maintenance data characterizing maintenance events associated with maintaining operations of a plurality of components, and a critical component identifier may be used to identify, from the plurality of components and based on the maintenance data, critical components that contribute disproportionately to production losses caused by the maintenance events. A causality analyzer may then determine causal connections between the maintenance events, based on operational dependencies between pairs of the plurality of 
	See Fig. 2, where items 226 (“Maintenance data”), 236 (“Critical scoring”), and 238 (“Causality Analysis”) are all processed by the executing computer system (Fig. 1, item 136) to serve as inputs to the network structure, item 245, described in ¶0074];
	to create the predictive model of the reliability of the facility [[¶0001: “This description relates to component maintenance in production facilities”;
¶¶0002-3: “Production activities for physical goods that are manufactured or otherwise produced for sale are typically subject to constraints regarding, for example, timeliness, efficiency, reliability, safety, or volume. For example, a manufacturing facility may be required to produce a certain type of item for sale within a certain time limit of orders being received, while meeting a monthly production quota and minimizing an amount of downtime experienced by the production system . . . [by] maximiz[ing] efficient use of available production equipment, while minimizing associated costs and downtime. For example, production equipment is typically subject, over time, to malfunction, breakage, and/or degraded performance due to general wear and tear. Consequently, repair, replacement, and/or other maintenance are required for continued fulfillment of production goals” (teaching manufacturing facility reliability in terms of ensuring its ability to meet its production goals by minimizing equipment degradation);
	¶0005: “techniques may be implemented that allow accurate prediction of a need for maintenance activities with respect to associated production equipment”;
	Fig. 2, item 245 depicting a predictive model as explained by ¶¶0074-75: “	In the example of FIG. 2, and corresponding to the examples of FIGS. 8-10, a network structure 245 may be implemented and utilized in conjunction with the Bayesian network algorithm 244. Specifically, as described in detail below, a network structure reflecting dependencies between critical components, as determined in the context of the operational stages 202, 204, 206, may be represented graphically. Then, conditional probabilities characterizing a type or extent of likelihood of a particular component failure may be characterized by itself, and in conjunction with probabilities of failures of preceding components within the causal chain determined by the causality analyzer 130. [0075] In this way, a likelihood of a particular type and extent of total production losses associated with a specific maintenance policy under consideration may be estimated. Then, such resulting potential maintenance policies may be explored or considered by the maintenance policy generator 134, using manual or automated techniques, as described herein” (disclosing a predictive model in terms of the network structure 245 linking the likelihood of production facility reliability in conforming to its production goals with respect to maintenance policies keeping production components operable);
	See also ¶0072, where an automated technique used for generating a maintenance policy is the ARIMA (Auto Regressive Integrating Moving Average) model: “by sitting an ARIMA model to time series data, future points in the series may be predicted”];
	reflecting mechanical dependencies to produce the system reliability index based on the plurality of components of the building facility regardless of component operational dependencies and criticality of the components. [Abstract: “A causality analyzer may then determine causal connections between the maintenance events, based on operational dependencies between pairs of the plurality of components, and a maintenance policy generator may generate a maintenance policy governing future maintenance events for the plurality of components, based on the identified critical components and the causal connections” (operational dependencies teaching mechanical dependencies)]
	Cheng does not explicitly teach condition index values or reliability index values. 
	However, Cheng teaches criticality index values calculated using condition . . . values and reliability . . . values [Fig. 6, step 602: “Collect maintenance data” includes condition and reliability values, i.e., “Condition Data” and “Event Data” per Fig. 2, items 218 and 208; 
	Fig. 6, items 606, 608, 610 and ¶0095: “Finally in FIG. 6, a weighted aggregation of normalized values for the downtime index, the safety index, and the environmental index may be calculated, to thereby obtain a total component score for each component or type of component (612). For example, for a particular component "A," which, again, may represent a single component or a group or category of components, may be represented by equation 1”].
	Accordingly, it would have been mathematically obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to calculate three, separately classified indices after ingesting raw component condition and event data in order to calculate an increasingly accurate and final, weighted aggregation of a each component or type of component” to better assess the “relative proportion” of each component or group of components to “failure” [¶0094], and therefore assess the  impact of a component or group of components upon the overall reliability of a production facility [¶0002] in real time using raw data. See MPEP § 2141(III)(G).
	Regarding Claim 23, Cheng teaches the method of claim 13, wherein the system reliability associated with said plurality of component-types is calculated by extracting data from said Reliability Database and Criticality Database to produce a system reliability index based on the plurality of components of the system regardless of component operational dependencies among the components and criticality of the components [[¶0001: “This description relates to component maintenance in production facilities”;
¶¶0002-3: “Production activities for physical goods that are manufactured or otherwise produced for sale are typically subject to constraints regarding, for example, timeliness, efficiency, reliability, safety, or volume. For example, a manufacturing facility may be required to produce a certain type of item for sale within a certain time limit of orders being received, while meeting a monthly production quota and minimizing an amount of downtime experienced by the production system . . . [by] maximiz[ing] efficient use of available production equipment, while minimizing associated costs and downtime. For example, production equipment is typically subject, over time, to malfunction, breakage, and/or degraded performance due to general wear and tear. Consequently, repair, replacement, and/or other maintenance are required for continued fulfillment of 
	¶0005: “techniques may be implemented that allow accurate prediction of a need for maintenance activities with respect to associated production equipment”;
	Fig. 2, item 245 depicting a predictive model as explained by ¶¶0074-75: “	In the example of FIG. 2, and corresponding to the examples of FIGS. 8-10, a network structure 245 may be implemented and utilized in conjunction with the Bayesian network algorithm 244. Specifically, as described in detail below, a network structure reflecting dependencies between critical components, as determined in the context of the operational stages 202, 204, 206, may be represented graphically. Then, conditional probabilities characterizing a type or extent of likelihood of a particular component failure may be characterized by itself, and in conjunction with probabilities of failures of preceding components within the causal chain determined by the causality analyzer 130. [0075] In this way, a likelihood of a particular type and extent of total production losses associated with a specific maintenance policy under consideration may be estimated. Then, such resulting potential maintenance policies may be explored or considered by the maintenance policy generator 134, using manual or automated techniques, as described herein” (disclosing a predictive model in terms of the network structure 245 linking the likelihood of production facility reliability in conforming to its production goals with respect to maintenance policies keeping production components operable);
	See also ¶0072, where an automated technique used for generating a maintenance policy is the ARIMA (Auto Regressive Integrating Moving Average) model: 
	Regarding Claim 25, Cheng still teaches a reliability index, Cheng does not explicitly teach applying the system reliability … as a performance objective target to optimize maintenance and performance of the system.  
However, Marrano teaches apply the system reliability … as a performance objective to update the components of the facility to reach a system reliability above a system reliability threshold ([0098]-[0102] “select embodiments of the present invention contribute objective measurable standards for facility management by: quantitatively assessing current condition of an item, such as a component-section, based on past inspection data, industry standards, historical use date, and the like … quantifying needs for future enhancements, if any, to meet a threshold or standard.”
The rationales to modify/combine the teachings of Cheng with/and the teachings of Marrano are presented in the examining of claim 13 and incorporated herein.
	Regarding Claim 26, Cheng teaches and wherein the processor is configured to create the graphical model to graphically represent the component and system hierarchy and dependencies between the plurality of components if known, based on the plurality of components of the system regardless of component operational dependencies and criticality of said each component. (Fig. 8)
	Cheng does not explicitly teach the predictive modeling apparatus of claim 17, wherein the processor is configured to analyze the condition index values of each building component to determine which reliability value to assign to said each component regardless of component operational dependencies among the components and criticality of said each component; 
	However, Marrano teaches analyze the condition index values of each building component to determine which reliability value to assign to said each component regardless of component operational dependencies among the components and criticality of said each component ([0073] “Reliability. This may be defined as the statistical probability that an item, such as a component-section, will meet or exceed performance standards. In select embodiments of the present invention, one factor contributing to quantitative estimates of reliability is the amount of time a component has been in service. In select embodiments of the present invention, a relationship is established between condition and reliability”)
	The rationales to modify/combine the teachings of Cheng with/and the teachings of Marrano are presented in the examining of claim 17 and incorporated herein.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180284758 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 2019 Revised Subject Matter Eligibility Guidance, Federal Register Vo. 84, No. 4, published 1/7/2019, available at <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf> (referred to herein as “2019 PEG”).
        
        2 Although outside the scope necessarily considered for this rejection, SAP America, Inc. v. InvestPic, LLC is particularly relevant here. The Court of Appeals for the Federal Circuit held claims directed toward selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis as abstract [890 F.3d 1016, 1021 (Fed. Cir. 2018)]. Like the “statistical analyses of investment information” there [Id., 1017], the present claims use statistical, or Bayesian, analysis of reliability information.